Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to remarks filed on 10-01-2021.  Claims 1-20 are pending.    

Terminal Disclaimer
3.  The terminal disclaimer filed on 03-03--2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 9,521,497 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6. Claims 1, 2, 8, 9, 14 and 15 are rejected under 35 U.S.C. 102a(2) as being anticipated by Giustina (US 2014/0233772). 
   Consider Claim 1, Giustina teaches a method comprising: receiving a request to output audio at a first speaker and a second speaker of an electronic device(see figs 2a,2b), the first speaker and the second speaker located on a front side of the electronic device(see figs 2a(1-4),2b(1-4)); when a bottom side of the electronic device is supported by a surface (the position/orientation detect figs 2a-3 can determine one or more device conditions of the computing device. For example, the position/orientation detect fig. 3 can use input detected by the accelerometer see figs. 2a-2b to determine the position and/or the orientation of the device. In some embodiments, the position/orientation detect see fig. 3 can use the inputs that are detected by the various sensors to determine whether the device is docked on a docking device (equivalent to “a support surface”) (e.g., if the device is stationary) or being held by the user’s hand (equivalent to “determine a presence of a support surface relative to the speaker”). The processor of the computing device processes the determined conditions in order to determine how to adjust or control the individual output devices of the computing device (e.g., what adjustments should be made to individual speakers for rendering audio) (step fig.3) (equivalent to “identify an equalization setting from the at least two equalization settings based on the presence of the support surface”). Based on the determined conditions and depending on the rules selected, the speaker controller can control and configure the output levels of individual speakers in a set of speakers of the 
(a second equalization setting for the second speaker reads on one of four speakers in fig. 2a, (1-4) or fig. 2b(1-4), call “a rear speaker” (in horizontal  position, see paragraph0035]-[0036] and  in figs.2a, 2b, 5)); providing, for output at the first speaker, a first audio signal with the first equalization setting; and providing, for output at the second speaker, a second audio signal with the second equalization setting(see fig. 2a-5 and paragraphs [0021]-[0036]).
     Consider Claim 2, Giustina teaches the method wherein: in accordance with a determination that the electronic device is oriented in the portrait orientation, the first equalization setting is equal to the second equalization setting; and in accordance with a determination that the electronic device is oriented in the landscape orientation, the first equalization setting is different from the second equalization setting (see fig. 2a-5 and paragraphs [0021]-[0036]).
 a electronic device comprising at least one processor and a computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations(see figs. 2a-2b and paragraphs[0022]) comprising: receiving a request to output audio at a first speaker and a second speaker of the electronic device, the first speaker and the second speaker located on a front side of the electronic device(see figs. 2a-2b and abstract); when a bottom side of the electronic device is supported by a surface(the position/orientation detect figs 2a-3 can determine one or more device conditions of the computing device. For example, the position/orientation detect fig. 3 can use input detected by the accelerometer see figs. 2a-2b to determine the position and/or the orientation of the device. In some embodiments, the position/orientation detect see fig. 3 can use the inputs that are detected by the various sensors to determine whether the device is docked on a docking device (equivalent to “a support surface”) (e.g., if the device is stationary) or being held by the user’s hand (equivalent to “determine a presence of a support surface relative to the speaker”). The processor of the computing device processes the determined conditions in order to determine how to adjust or control the individual output devices of the computing device (e.g., what adjustments should be made to individual speakers for rendering audio) (step fig.3) (equivalent to “identify an equalization setting from the at least two equalization settings based on the presence of the support surface”). Based on the determined conditions and depending on the rules selected, the speaker controller can control and configure the output levels of individual speakers in a set of speakers of the computing device (see fig. 3). In some embodiments, the speaker controller can control the audio 
and a second equalization setting for the second speaker(a second equalization setting for the second speaker reads on one of four speakers in fig. 2a, (1-4) or fig. 2b(1-4), call “a rear speaker” (in horizontal  position, see paragraph0035]-[0036] and  in figs.2a, 2b, 5)); providing, for output at the first speaker, a first audio signal with the first equalization setting; and providing, for output at the second speaker, a second audio signal with the second equalization setting(see fig. 2a-5 and paragraphs [0021]-[0036]).
    Consider Claims 9, Giustina teaches the electronic device wherein: in accordance with a determination that the electronic device is oriented in the portrait orientation, the first equalization setting is equal to the second equalization setting; and in accordance with a determination that the electronic device is oriented in the landscape orientation, the first equalization setting is different from the second equalization setting (see fig. 2a-5 and paragraphs [0021]-[0036]).
    Consider Claim 14, Giustina teaches a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor(see figs. 2a-2b and paragraphs[0022])  to perform operations 

    Consider Claim 15, Giustina teaches the a non-transitory computer-readable storage medium wherein: in accordance with a determination that the electronic device is oriented in the portrait orientation, the first equalization setting is equal to the second equalization setting; and in accordance with a determination that the electronic device is oriented in the landscape orientation, the first equalization setting is different from the second equalization setting (see fig. 2a-5 and paragraphs [0021]-[0036]).
   
Claim Rejections - 35 USC § 103
7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
10.          Claims 3-6, 10-12 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giustina (US 2014/0233772) in view of Johnson et al.. (US 2013/0129122).
  Consider claim 3 and 4, Giustina teaches the method wherein the first speaker is a tweeter (see fig. 2a-5 and paragraphs [0021]-[0036]); but Giustina does not explicitly teach a mid-range speaker.
   However, Johnson teaches the method wherein the first speaker is a tweeter 
 and a second speaker is a mid-range speaker(see figs. 1-8 and paragraphs[0026]-[0062]); and the method of wherein the first speaker and the second speaker are both mid-range speakers(see figs. 1-8 and paragraphs[0026]-[0062]). 
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Johnson in to the teaching of Giustina to provide the audio may be mapped to a set of speakers using either or both of the device and video orientation to determine which speakers receive certain audio channels.

  Consider claim 10 and 11, Giustina teaches the electronic device wherein the first speaker is a tweeter (see fig. 2a-5 and paragraphs [0021]-[0036]); but Giustina does not explicitly teach a mid-range speaker.
   However, Johnson teaches the electronic device wherein the first speaker is a tweeter  and a second speaker is a mid-range speaker(see figs. 1-8 and paragraphs[0026]-[0062]); and the electronic device of wherein the first speaker and the second speaker are both mid-range speakers(see figs. 1-8 and paragraphs[0026]-[0062]). 
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Johnson in to the teaching of Giustina to provide the audio may be mapped to a set of speakers using either or both of the device and video orientation to determine which speakers receive certain audio channels.
   Consider claim 12, Giustina as modified by Johnson teaches the electronic device wherein the first and second speakers are arranged as left-right stereo speakers when 
     Consider claims 16 and 17, Giustina teaches the non-transitory computer-readable storage medium wherein the instructions cause the at least one processor to operate  the first speaker is a tweeter (see fig. 2a-5 and paragraphs [0021]-[0036]); but Giustina does not explicitly teach a mid-range speaker.
   However, Johnson teaches the non-transitory computer-readable storage medium  wherein the instructions cause the at least one processor to operate  the first speaker is a tweeter  and a second speaker is a mid-range speaker(see figs. 1-8 and paragraphs[0026]-[0062]); and the non-transitory computer-readable storage medium  wherein the instructions cause the at least one processor to operate   the first speaker and the second speaker are both mid-range speakers(see figs. 1-8 and paragraphs[0026]-[0062]). 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Johnson in to the teaching of Giustina to provide the audio may be mapped to a set of speakers using either or both of the device and video orientation to determine which speakers receive certain audio channels.
   Consider claims 18 and 19, Giustina as modified by Johnson teaches the non-transitory computer-readable storage medium  wherein the instructions cause the at least one processor to operate   the first and second speakers are arranged as left-right stereo speakers when the electronic device is oriented in the landscape orientation(see fig. 2a-5 and paragraphs [0021]-[0036]); and the non-transitory .

11.          Claims 7, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giustina (US 2014/0233772) in view of Butts  (US 2015/0378522).
  Consider claim 7, Giustina teaches the method wherein the first and second equalization settings audio output as a function of frequency (see fig. 2a-5 and paragraphs [0021]-[0036]); but Giustina does not explicitly teach alter audio output as a function of frequency.
     However, Butts teaches the method wherein the first and second equalization settings alter audio output as a function of frequency(see figs. 6a-9 and paragraphs[0105]-[0113]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Butts in to the teaching of Giustina to provide an interface of a first application, where the interface of the first application comprises (i) an indication of one or more second applications and (ii) at least one first control for controlling playback on a media playback system. The method also involves detecting a selection of one of the one or more second applications. Based on detecting the selection of one of the one or more second applications, the method further involves executing the selected second application, 
   Consider claim 13, Giustina teaches the electronic device wherein the first and second equalization settings audio output as a function of frequency (see fig. 2a-5 and paragraphs [0021]-[0036]); but Giustina does not explicitly teach alter audio output as a function of frequency.
     However, Butts teaches the electronic device wherein the first and second equalization settings alter audio output as a function of frequency(see figs. 6a-9 and paragraphs[0105]-[0113]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Butts in to the teaching of Giustina to provide an interface of a first application, where the interface of the first application comprises (i) an indication of one or more second applications and (ii) at least one first control for controlling playback on a media playback system. The method also involves detecting a selection of one of the one or more second applications. Based on detecting the selection of one of the one or more second applications, the method further involves executing the selected second application, where execution of the selected second application involves displaying, on the graphical display, an interface of the selected second application, where the interface of the selected second application includes at least one second control for controlling playback on the media playback system.

   Consider claim 20, Giustina teaches the non-transitory computer-readable storage medium wherein the first and second equalization settings alter audio output as a function of frequency (see fig. 2a-5 and paragraphs [0021]-[0036]); but Giustina does not explicitly teach alter audio output as a function of frequency.
     However, Butts teaches the non-transitory computer-readable storage medium wherein the first and second equalization settings alter audio output as a function of frequency(see figs. 6a-9 and paragraphs[0105]-[0113]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Butts in to the teaching of Giustina to provide an interface of a first application, where the interface of the first application comprises (i) an indication of one or more second applications and (ii) at least one first control for controlling playback on a media playback system. The method also involves detecting a selection of one of the one or more second applications. Based on detecting the selection of one of the one or more second applications, the method further involves executing the selected second application, where execution of the selected second application involves displaying, on the graphical display, an interface of the selected second application, where the interface of the selected second application includes at least one second control for controlling playback on the media playback system.

Response to Arguments

Applicant's arguments filed 10-01-2021 have been fully considered but they are not persuasive. Applicant argued that Guistina fails to disclose “receiving a request to output audio at a first speaker and a second speaker of an electronic device, the first speaker and the second speaker located on a front side of the electronic device,” “when a bottom side of the electronic device is supported by a surface, determining that the electronic device is oriented in a portrait orientation or a landscape orientation,” “identifying, based on the determined orientation, a first equalization setting for the first speaker and a second equalization setting for the second speaker,” “providing, for output at the first speaker, a first audio signal with the first equalization setting,” and “providing, for output at the second speaker, a second audio signal with the second equalization setting,” as recited in claims 1, 8, and 14( see the remarks page 8, 2nd paragraph). 
   The examiner disagrees that argument respectfully.  
Giustina discloses receiving a request to output audio at a first speaker and a second speaker of an electronic device(see figs 2a,2b), the first speaker and the second speaker located on a front side of the electronic device(see figs 2a(1-4),2b(1-4)); when a bottom side of the electronic device is supported by a surface (the position/orientation detect figs 2a-3 can determine one or more device conditions of the computing device. For example, the position/orientation detect fig. 3 can use input detected by the accelerometer see figs. 2a-2b to determine the position and/or the orientation of the device. In some embodiments, the position/orientation detect see fig. 3 can use the inputs that are detected by the various sensors to determine whether the device is docked on a docking device (equivalent to “a support surface”) (e.g., if the device is stationary) or being held by the user’s hand (equivalent to “determine a presence of a support surface relative to the speaker”). The processor of the computing 
(a second equalization setting for the second speaker reads on one of four speakers in fig. 2a, (1-4) or fig. 2b(1-4), call “a rear speaker” (in horizontal  position, see paragraph0035]-[0036] and  in figs.2a, 2b, 5)); providing, for output at the first speaker, a first audio signal with the first equalization setting; and providing, for output at the second speaker, a second audio signal with the second equalization setting(see fig. 2a-5 and paragraphs [0021]-[0036]).  It meets the limitation as recited in claims 1, 8 and 14.  Therefore 102 rejection for claims 1, 2, 8, 9, 14 and 15 will be maintained.
Claims 3-7, 10-13, and 16-20 Rejections Under 35 USC § 103 will be maintained also.


   
Conclusion
13.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Johnson et al. (US 2013/0129122) is cited to show other related the SYSTEMS AND METHODS FOR EQUALIZING AUDIO FOR PLAYBACK ON AN ELECTRONIC DEVICE.

15.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 10-21-2021